DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “wherein each particular first pull-down sub-transistors”. It is unclear to the examiner if the term (each particular first pull-down sub-transistors) are part of the plurality of first pull-down sub-transistors as claimed in line 13.
Claims 2 recites “wherein each particular first power sub-transistors”. It is unclear to the examiner if the term (each particular first power sub-transistors) are part of the plurality of first power sub-transistors as claimed in line 2.
Claims 3-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over SLAVOV et al. (US 2013/0106469 and SLAVOV hereinafter) in view Kim et al. (US 2013/0241520 and Kim hereinafter) 
Regarding claim 1, Slavov discloses an electronic circuit, comprising: a substrate [fig. 11] comprising; a first distributed power switch formed on the substrate [e.g. 2310, fig. 3, para. 39], wherein the first distributed power switch comprises a plurality of first power sub-transistors [T1-T4, fig. 5 or IGBT1~IGBT3, fig, 11], and wherein each first power sub-transistor comprises a gate, a source, and a drain, wherein the gate of each first power sub-transistor is electrically connected with the gate of each of the other first power sub-transistors at a common first power gate node [see fig. 2, common gate node of IGBT11/IGBT12/IGBT13], wherein the source of each first power sub-transistor is electrically connected with the source of each of the other first power sub-transistors at a common first power source node [see fig. 2, common source node of IGBT11/IGBT12/IGBT13], and wherein the drain of each first power sub-transistor is electrically connected with the drain of each of the other first power sub-transistors at a common 
However, Kim discloses a distributed GaN power switch [e.g. 2310, fig. 3] formed as GaN transistor [1310_ 1, see fig.2, par [39]]. In view of such teaching, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of SLAVOV the distributed GaN power switch as thought in Kim et al. in order to enable a high power and high efficiency switching circuit using GaN transistor. 

Regarding claim 3, Slavov in view of Kim discloses [see fig. 9] further comprising an interconnect structure between the first power sub-transistors and the first pull-down sub-transistors, wherein the interconnect structure is configured to electrically connect each of the gates of the first power sub-transistors to the gates of the other first power sub-transistors.
Regarding claim 4, Slavov in view of Kim discloses [see fig. 9] further comprising an interconnect structure between the first power sub-transistors and the first pull-down sub-transistors, wherein the interconnect structure is configured to electrically connect the gates of the first power sub transistors to the drains of the first pull-down sub-transistors.
Regarding claim 5, Slavov in view of Kim discloses [see figs. 9-10], further comprising an interconnect structure between the first power sub-transistors and the first pull-down sub-transistors, wherein the interconnect structure is configured to electrically connect the sources of the first power sub transistors to the sources of the first pull-down sub-transistors.
Regarding claim 6, Slavov in view of Kim discloses [see figs. 9-10] wherein the first power sub-transistors have an identical orientation with respect to the substrate.
Regarding claim 7, Slavov in view of Kim discloses [see figs. 9-10] wherein the first pull-down sub transistors have an identical orientation with respect to the substrate.



Regarding claim 10, Slavov in view of Kim discloses [see figs. 9-11], further comprising: a second GaN power switch formed on the substrate [see fig. 11]; and a second GaN pull-down switch formed on the substrate [see fig. 11], wherein the common second power source node is connected to the common first drain node.
Allowable Subject Matter
Claims 9 and 11-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299.  The examiner can normally be reached on M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.